DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 105, lines 5 and 6, the phrase “204 of Fig. 18” should be changed to “204 of Fig. 19.”
Paragraph 107, line 2, the phrase “206 of Fig.19” should be changed to “204 of Fig. 19,” and in line 3, the phrase “212 of Fig. 21” should be changed to “222 of Fig. 21.”  

Claim Objections
Claims 1-4, 6-8, 10-14, and 16-20 objected to because of the following informalities:  
a.	In regards to claim 1, lines 5 and 6, the phrase “a front portion of a door” should be changed to “a front side of a door,” in line 11, the phrase “the mounting brace” should be changed to “the external mounting brace,” in line 11, the phrase “extending into the interior portion on the front side of the door” should be changed to “and extending into the interior portion of the door,” and in line 17, the phrase “the fastener mating element” should be changed to “the at least one fastener mating element.”
b.	In regards to claim 2, line 1, and claim 12, lines 1 and 2, the phrase “the pull assembly further comprising” should be changed to “the pull assembly comprising” since claims 1 and 11 do not disclose any structure of the pull assembly, in lines 2 and 3 of claim 2 and lines 3 and 4 of claim 12, the phrase “second interior side” should be changed to “a second interior side,” and in line 7 of claim 2 and line 8 of claim 12, the word “mountable” should be changed to “being mounted.”
c.	In regards to claims 3 and 13, each of the claims should read as follows after the preamble: “the pull assembly further comprising: at least one fastener opening for securing the pull assembly to the mounting assembly, thereby mounting the pull assembly in the interior space of the mounting assembly.”

e.	In regards to claims 6 and 16, each of the claims should read as follows after the preamble: “wherein the at least a portion of the assembly interior portion across which the handle portion of the assembly face protrudes is only a portion of a width of the assembly interior portion.”
f.	In regards to claim 7, lines 2 and 3, the phrase “the rear side of the door, engaging the securing means, thereby affixing the mounting brace” should be changed to “the rear side of the door, and engaging the securing means, thereby affixing the external mounting brace.”
g.	In regards to claim 8, a comma should be inserted after the preamble, and in lines 2 and 3, the phrase “extending outward from the mounting brace through” should be changed to “extending outwardly from the external mounting brace into.”
h.	In regards to claims 10 and 20, line 1 of each claim, the word “wherein” should be inserted before the phrase “the external mounting brace,” and in line 2 of each claim, the word “including” should be changed to “includes.”

j.	In regards to claim 17, the claim should read as follows: “The door pull assembly of claim 12, wherein the rear securing means comprises a plurality of mounting members extending through a plurality of securing means apertures in a rear plate attachable to the rear side of the door, and engaging the front securing means, thereby, affixing the external mounting brace to the front side of the door.”
k.	In regards to claim 18, the claim should read as follows after the preamble: “wherein the front securing means includes a plurality of mounting channels extending outward from the external mounting brace into the interior portion of the door, and wherein the mounting members extend through the securing means apertures in the rear plate, so as to engage the mounting channels within the interior portion of the door.”
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected
In regards to claims 1 and 11, lines 6 and 7 of each claim, it is unclear how the rear wall is securable “against” an interior portion of the door, when the interior portion of the door is understood from the specification as a space or void in which the external mounting brace, including its rear wall, is located.  For examination purposes, the claims will be examined as written until further clarification from applicant.
In regards to claim 1, lines 11 and 12, the relationship between the “front side of the door” recited in lines 11 and 12 and the “front portion of the door” recited in lines 5 and 6 is unclear from the claim language.  It is understood from the specification that the front side of the door is equivalent to the front portion of the door, and will be examined as such.  The claim should use consistent terminology, and therefore, the “front portion” of the door will be examined as the “front side” of the door.  See claim objection above.
In regards to claim 1, line 12, in light of Figure 23, the interior portion of the door is not on the front side of the door, as suggested by the phrase “the interior portion on the front side of the door,” but extends from the front side of the door to the rear side of the door.  It is understood from the specification and the figures that the securing means, which includes components 224 and 242, extend into the interior portion of the door, as shown in Figure 23, and will be examined as such.  See claim objection above. 
In regards to claim 2, line 7, and claim 12, line 8
In regards to claim 3, line 2, the phrase “on the pull assembly” suggests a specific structure on which the at least one fastener opening is located, however, the term “pull assembly” is a term covering the entirety of component 130, and not a specific physical structure on which the at least one fastener opening is located.  See claim objection above.
In regards to claims 3 and 13, lines 2 and 3 of each claim, the relationship between the securing of the pull assembly to the mounting assembly, as recited in claims 3 and 13, and the mounting of the pull assembly in the interior space of the mounting assembly, as recited in claims 1 and 11, is unclear from the claim language.  It is understood from the specification that the securing of the pull assembly to the mounting assembly causes the pull assembly to be mounted in the interior space of the mounting assembly, and will be examined as such.  See claim objections above.
Claims 4 and 14 recites the limitation "the at least one mounting flange" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this phrase be removed from the claims since the claim already recites first and second mounting flanges.  See claim objection above.
In regards to claims 6 and 16
In regards to claims 8 and 18, it is unclear how the plurality of mounting channels extend “through” the interior portion of the door, which suggests that they extend out the rear side of the door.  As shown in Figure 23, the plurality of mounting channels do not extend out of the rear side of the door, but terminate within the interior portion of the door.  For examination purposes, the claims will be examined as reciting that the plurality of mounting channels extend into the interior portion of the door.  See claim objections above.
In regards to claim 11, line 12, the relationship between the “front side of the door” recited in line 12 and the “front portion of the door” recited in lines 5 and 6 is unclear from the claim language.  It is understood from the specification that the front side of the door is equivalent to the front portion of the door, and will be examined as such.  The claim should use consistent terminology, and therefore, the “front portion” of the door will be examined as the “front side” of the door.  See claim objection above.
In regards to claim 11, line 13
Claim 17 recites the limitation "the rear securing means" in line 1 and the “front securing means” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is assumed that claim 17 was meant to depend from claim 12, and will be examined as such.  See claim objection above.
In regards to claim 17, claim 12 recites that the rear securing means extends into the interior portion of the door, therefore, the rear securing means cannot be the rear plate as recited in claim 17.  The rear securing means would have to be the plurality of mounting members extending through the plurality of securing means apertures, as recited in claim 18, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonton et al. (US-5074009).
24.	In regards to claim 1, Simonton et al. discloses a door pull assembly comprising: an external mounting brace 10, 12 including a front face 42 and a rear wall 58, the front face including a plurality of outwardly extending flanges (portions of flange assembly at reference character 42, Figure 1) and the rear wall including a flat surface (Figure 1), the outwardly extending flanges mountable to a front side 76 of a door 70 

    PNG
    media_image1.png
    741
    1389
    media_image1.png
    Greyscale

25.	In regards to claim 11, Simonton et al. discloses a door pull assembly comprising: an external mounting brace 10, 12 including a front face 42 and a rear wall 58, the front face including a plurality of outwardly extending flanges (portions of flange assembly at reference character 42, Figure 1) and the rear wall including a flat surface (Figure 1), the outwardly extending flanges mountable to a front side 76 of a door 70 (Figure 2) and the rear wall securable against an interior portion 74 of the door (securable against a rear side 78 of the door and is therefore securable against the interior portion since it extends to the rear side of the door, Figure 2); and a plurality of interior walls 36, 34, 28, (wall opposite 34, Figure 1) extending from the front face to the rear wall and defining an enclosed cavity, at least one of the plurality of interior walls including at least one fastener mating element (portion recessed from the flanges in Figure 1 above); a front securing means 52 and a rear securing means 68 engaging with the front securing means to affix the external mounting brace to the front side of the .
Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
28.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simonton et al. (US-5074009) in view of Martin (US-6412317).  Simonton et al. fails to disclose that the external mounting brace includes a door lock opening within the front face, allowing for exposure of a door lock mechanism disposed within the door.  Martin teaches a door pull assembly having an external mounting brace 16 including a door lock opening 22 within a front face 20, allowing for exposure of a door lock mechanism 24 disposed within a door 12 (Col. 5, line 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a door lock opening in the front face of Simonton et al. and include a door lock mechanism so as to enhance the security of the device, thereby, allowing the door to be locked by the door lock mechanism.  
Allowable Subject Matter
29.	Claims 2-9 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
30.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 2, 7, and 12.
31.	In regards to claims 2 and 12, Simonton et al. (US-5074009) fails to disclose that the pull assembly 56 comprises a first interior side having at least one flange mount opening.  The pull assembly 56 of Simonton et al. does not include an opening, and the examiner can find no motivation to add one to it without employing improper hindsight reasoning and without destroying the intended structure of the device.
32.	In regards to claim 7, Simonton et al. (US-5074009) fails to disclose a rear plate attachable to the rear side of the door, and engaging the securing means, thereby, affixing the external mounting brace to the front side of the door.  Component 12 of Simonton et al. is considered as part of the external mounting brace, and therefore, Simonton et al. does not have a rear plate in addition to component 12.  The examiner can find no motivation to modify the device of Simonton et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 12, 2021